DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
Response to Arguments
Applicant's arguments filed on 12/21/2021 have been fully considered but they are not persuasive.
Examiner respectfully disagrees with Applicant’s argument that “SANG’s Provisional application No. 62/443,586 do not define max_N as representing a maximum number of N pair beams. In reality, the ‘max’ in both the function max {i,j} and max N{i,j} in SANG’s Provisional application No. 62/443,586 refer to a maximum - or ‘best’ - quality for beam pair {‘i, j’}” because N refers to a number N beams.
Examiner respectfully disagrees with Applicant’s argument that “In reality, unlike the claimed subject matter in which the number of identified best beams used to derive the cell quality is restricted to a predetermined number of beams, both SANG and
SANG’s Provisional application No. 62/443,586 make it clear that there is no such restriction and that all identified best beams — i.e. all ‘N’ best beams should be used for deriving cell quality (see [0071] of SANG - "identifying and selecting the "N" best beams ... deriving cell-level quality from all perceived beams by sum or time average, etc" (emphasis added) and [00115] of SANG’s Provisional application No. 62/443,586 - “\fora//_{1,)} with beamPairMetrics > thresholds” (emphasis added)” because in Sang there is a restriction, such that ‘N’ best beams used for deriving cell quality (not all beams as argued).
Examiner respectfully disagrees with Applicant’s argument that “Unlike claim 1, the value “N” in SANG is the number of “best beams” all of which are used for deriving a cell quality. SANG’s value of N is not, therefore, “a parameter that is configurable independently of how many beams exhibit a respective measured beam quality that is above the threshold,” as claimed.” because in Sang reference, N is a configured parameter such that ‘N’ best beams used for deriving cell quality (not all beams as argued).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
parameter that is configurable independently of how many beams exhibit a respective measured beam quality that is above the threshold” recited in claims 1 and 24.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SANG (US 2018/0199328). 
Regarding Claim 1, SANG discloses a method, performed by a communication device (see FIG. 12 or FIG. 12 in prov. App. 62/443586), the method comprising:
measuring a respective beam quality for each of a plurality of beams of a cell (see [0027], “measured values of RSRP or RSRQ … the measurements for a channel defined by a single beam pair or by different beam pairs”, [0033], “measures via a user equipment (UE) and/or a TRP, both DL and UL reference signals for mobility management (MM) over a single beam pair or multiple aligned beam pairs”; FIGS. 8-9 and [0119], “multiple beams within a cell”, and FIG. 1 and [0047], “The RRM analyzes a reference signal within each beam to provide TRP-level or cell-level radio quality based on beam-specific radio quality”; see also early filed prov. app. 62/443586, [0068], “L2 ~L3 measurement, metrics, configuration, measurement model, and report process … utilizing similar yet multi-beam L1 reference signal sampling model as in the omni-LTE”, and   [00104], “The report of L2/L3 metrics for MM can be beam specific or aggregated, for example, of per-beam RSRP/RSRQ across beam pairs within a TRP or cell …” );
applying layer 1 filtering for each beam measured in said measuring (see FIG. 1, layer 1 filtering 110, that is applied to each beam to provide signal processing for cell-level radio quality based on beam-specific radio quality; see also early filed prov. app. 62/443586,  [0069], “Uplink and downlink RRM and mobility processing is divided into two paths 310 and 315 respectively, each regarding multi-beam pairs. Uplink 310 performs LI RS sampling at the network side based on RS sent from a UE. Downlink 315 performs LI RS sampling at the UE side for RSs sent from the network. Both paths provide per­beam L1 filtering at 325 for all the beam pairs, 326 to provide measurement results for Ll/L2 beam management (with L2 RRM filtering), including alignment, refinement, and switching for intra-cell or intra-TRP Ll/L2 RRM as indicated at 330”; see [0088] and [0091]);
identifying, at least one beam which exhibits a respective measured beam quality that is above a threshold(see [0035], “performing beam (pair) combination (e.g. consolidation/selection) to derive the best stable beam pairs or cell-level channel quality, which involves multi -beam (pair) measurements, or cell-specific measurements”; [0057], “multi -beam consolidation/selection to find the best usable beams”, [0062], “the N (best) beam pairs”, see also [0072]; see also early filed prov. app. 62/443586,  [00104], “The second embodiment can reduce to single beam operation depending on RAN architecture (one TRP per cell or not), frequency (omni directional LF only), and concrete BM/MM criteria (e.g., select and use only the best beam). The second embodiment can also integrate different inputs and hybrid metrics, such as channel, load, and throughput information, into the chain of MM modules in the framework 300. UL and DL RRM metrics ( or decisions) can be weighted against each other or against certain thresholds to have a unique result. Framework 300 can also have a different reporting structure. The report of L2/L3 metrics for MM can be beam specific or aggregated, for example, of per-beam RSRP/RSRQ) across beam pairs within a TRP or cell. Typically the BM report of Ll/L2 metrics such as CSI (as in LTE) and UCI contained metrics are beam (pair) specific”, wherein the selection or use of the best team would indicate the best beam is derived, e.g.,  based on measurement): and
deriving a cell quality for the cell based on the measured beam qualities for one or more beams, of the identified at least one beam, that exhibits a measured beam quality that is above the threshold (see [0071], “identifying and selecting the "N" best beams …deriving cell-level quality from all perceived beams by sum or time average, etc”; see also [0072]), where a number of beams used for deriving the cell quality does not exceed a predetermined number of beams defined by a parameter that is configurable independently of how many beams exhibit a respective measured beam quality that is above the threshold ( see also early filed prov. app. 62/443586,  [00106], “applied to new L2 inputs with only aligned beam pairs with the same TRP or cell … the average of metrics (e.g., the channel quality or RSRQ/RSRQ) of the same beam pair over its service time, or across multiple beam pairs aligned and multiplexed by FDM/TDM/CDM at L2, or comparison of beam pair quality against threshold (in dBm or dB, say) or relative comparisons between the pairs, cross-beam(pair) combinations, maximization or N-maximization, ... of one or more aligned and multiplexed (FDM/TDM/CDM-ed) beam pairs (that are ready for or already in service”,  wherein the aligned beam pairs with the same cell that are compared among the channel quality or RSRQ/RSRQ would indicate the cell quality that are ready for service; [00115], “max_N_{i, j}, or beamPairMetircs_{i, j} (t)\forall”, wherein max_N represent a max number of N pair beams in calculating beam metrics, and {i, j} represents a pair of beam; see also [00109], [00108], “max[RSRP_{i, j}(t)”, this quantity represents the best quality of beams).
Regarding Claim 2,  SANG discloses the method according to claim 1, further comprising reporting the cell quality to a base station in a measurement report (see [0071], “the selected beams and/or the quality measurements are sent in the reports to the network side”).
Regarding Claim 3,  SANG discloses the method according to claim 2, further comprising determining a correlation between at least one pair of beams of said first and/or second group (see [0025], “to define an aligned transmitter (Tx)-receiver (Rx) beam pair that forms a stable or useable beam pair link (BPL)”, [0027], “multiple beam pairs from the same TRP/Cell or across different TRPs/Cells”; [0033], “a separable beam management (BM) process that measures via a user equipment (UE) and/or a TRP, both DL and UL reference signals for mobility management (MM) over a single beam pair or multiple aligned beam pairs”).
Regarding Claim 4, SANG discloses the method according to claim 3, wherein information identifying said correlation is included in said measurement report separately from the derived cell quality (see [0133], “different reporting structures. The reports of L2/L3 metrics for MM can be beam specific or can be aggregated, for example, of per-beam RSRP/RSRQ or RSRP/RSRQ across multiple beam pairs within a TRP or cell”).
Regarding Claim 5, SANG discloses the method according to claim 3, wherein the cell quality is further derived based on the determined correlation (see [0071], “identifying and selecting the "N" best beams …deriving cell-level quality from all perceived beams by sum or time average, etc” and [0133], “RSRP/RSRQ across multiple beam pairs within a TRP or cell”).
Regarding Claim 7,  SANG discloses the method according to claim 2, wherein the cell quality is further derived based on the number of beams used for deriving the cell quality (see the early filed provisional application 62/443586 (see [0106]. [0108]-[0109] and [0115]).
Regarding Claim 24,  the claim recites same/similar claim limitations as in Claim 1, thus Claim 24 is rejected based on the same rationales as set forth by Examiner for rejection of Claim 1.  SANG discloses a controller and a transceiver (see FIG. 12).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over SANG in view of TSENG 2018/0132158.
Regarding Claim 6, SANG discloses the method according to claim 2. 
SANG fails to disclose wherein information identifying the number of beams used for deriving the cell quality is included in said measurement report separately from the derived cell quality.
However, TSENG teaches:
wherein information identifying the number of beams used for deriving the cell quality is included in said measurement report separately from the derived cell quality (see [0030], “the measurement reporting configuration may include information such as … measurement consolidation method (e.g., best beam, average of N-best beams and so forth), and cell quality indicator (e.g., RSRP, reference signal received quality (RSRQ), and signal-to-interference and noise ratio (SINR)) and the like)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of TSENG, in order to provide a cell quality report based on N-best beams used to derive the cell quality as suggested by TSENG (see [0030]-[0032]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416